Order filed July 12, 2022




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-20-00689-CV
                                    ____________

           IN THE INTEREST OF J.D.T., JR., A CHILD, Appellant


                     On Appeal from the 313th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2019-02493J

                                       ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of:

   • Petitioner’s Exhibit 25, Rehabilitation Programs Division - COURAGE
      Program for Youthful Offenders (web page printout);
    • Petitioner’s Exhibit 26, Rehabilitation Programs Division - Serious and
         Violent Offender Reentry Initiative Program (web page printout);

    • Petitioner’s Exhibit 27, Rehabilitation Programs Division - Returning
         Population Gang Renouncement and Disassociation Program (web page
         printout); and

    • Petitioner’s Exhibit 28, Rehabilitation Programs Division (web page
         printout).

         The clerk of the 313th District Court is directed to deliver to the Clerk of this
court the original of Petitioner’s Exhibits 25, 26, 27, and 28,1 on or before 10 days
from the date of this order. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this
court for their inspection; and, upon completion of inspection, to return the original
of Petitioner’s Exhibits 25, 26, 27, and 28, to the clerk of the 313th District Court.



                                                               PER CURIAM


Panel Consists of Chief Justice Christopher, and Justices Zimmerer and Wilson.




1
  Although the specific website addresses were not referenced in the record, Petitioner’s counsel represented to the
trial court that these four exhibits were “copies directly from TDCJ's [Texas Department of Criminal Justice’s]
website”.